Citation Nr: 1329417	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active service from January 1958 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2010 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  By that rating action, 
the RO denied service connection for tinnitus.  The Veteran 
appealed this rating action to the Board. 

In June 2013, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  
A copy of the hearing transcript is contained in the claims 
file.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has 
tinnitus that is etiologically related to acoustic trauma 
sustained during active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate the claim, and a 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2012); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board finds that service connection is warranted for the 
Veteran's tinnitus.  Therefore, no further discussion of 
VA's duties to notify and assist is warranted for this claim 
as any deficiency has been rendered moot.

II.  Merits Analysis

The Veteran seeks service connection for tinnitus.  He 
maintains that his current tinnitus is the same that he 
experienced while working as a communications technician in 
close proximity to guns on a destroyer for six (6) to eight 
(8) months in the United States Navy.  (Transcript (T.) at 
page (pg.) 3)).  He maintains that his job as a 
communications technician was to run messages from the radio 
room to the officers located on the gun mounts of the ship.  
(T. at pg. 7).  The Veteran denies having any post-service 
noise exposure during his employment as a quality control 
inspector.  (T. at pg. 5). 

Service connection "basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
. . . or if preexisting such service, was aggravated 
therein."  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
establish service connection, there generally must be (1) 
medical or satisfactory lay evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical or 
satisfactory lay evidence of a nexus between the current 
disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Id.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Id.  For this purpose, a chronic disease is one 
listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 
F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that 
the term "chronic disease in 38 C.F.R. § 3.309(b) is limited 
to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A 
grant of service connection under 38 C.F.R. § 3.303(b) does 
not require proof of the nexus element; it is presumed.  Id.  

A claimant may rely on lay evidence "to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In each case where a veteran is seeking service connection 
for any disability due consideration shall be given to the 
places, types, and circumstances of such veteran's service 
as shown by the veteran's service record, the official 
history of each organization in which the veteran served, 
such veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran's service treatment records are silent as to any 
complaints of tinnitus.  

The Veteran's DD 214 and service personnel records show that 
his military occupational specialty was a communications 
technician.  He served aboard the USS BACHE (DD 470) from 
January 30, to April 20, 1958.   
The initial post-service evidence of tinnitus was in March 
2010 when the Veteran presented to a VA clinic.  At that 
time, the Veteran reported an onset of tinnitus one year 
previously and that it had continued to increase in 
severity.  When the Veteran presented to the VA ear, nose, 
and throat (ENT) clinic in July 2010, he denied a history of 
recent head trauma.  However, he gave a history of having 
fractured his skull in a motor vehicle accident 20 years 
previously (1990).  The examining physician noted that the 
Veteran's complaints of tinnitus were "new."  The physician 
noted that a magnetic resonance imaging (MRI) scan of the 
head showed a punctuate T1 signal suggestive of hemorrhage 
in the posterior semicircular canal on the left.   

In support of his claim, the Veteran submitted an article 
published by the Institute of Medicine entitled, " Noise-
Induced Hearing Loss and Tinnitus Associated with Military 
Service from World War II to the Present," dated in mid-
October 2010.  The article discussed the effects that 
excessive noise levels during combat and training exercises 
had on military personnel.  

In a December 2010 statement to VA, the Veteran related that 
the post-service motor vehicle accident had ignited his 
tinnitus that had its initial onset while firing guns during 
military service in the 1960s.  (See VA Form 21-4138, 
Statement in Support of Claim, dated in December 2010). 

At the time of the Veteran's video conference hearing before 
the undersigned in June 2013, he testified that his then 
current tinnitus was the same that he had experienced while 
working as a communications technician in close proximity to 
guns on a destroyer for six (6) to eight (8) months in the 
United States Navy.  (T. at pg. 3).  He maintained that his 
job as a communications technician was to run messages from 
the radio room to the officers located on the gun mounts of 
the ship.  (T. at pg. 7).  The Veteran denies having any 
post-service noise exposure during his employment as a 
quality control inspector.  (T. at pg. 5). 

The Veteran's statements are competent evidence as to what 
he experiences; i.e., his statements are considered 
competent to report that he has experienced ringing in his 
ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology 
capable of lay observation); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses); see 
also Jandreau, 492 F.3d at 1372.

Moreover, his contentions are consistent with what is known 
about his term of military service.  38 U.S.C.A. § 1154(a). 

The Veteran has credibly reported that this condition began 
during service and that it currently exists.  While the 
post-service evidence indicates that he fractured his skull 
during a motor vehicle accident 20 years after service 
discharge, no examiner his unequivocally related his history 
of tinnitus thereto.  The Board will not do otherwise.  
Tinnitus is a disability which laypersons are competent to 
identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  It 
is within a layperson's personal experience.  

Resolving all doubt in his favor, the Board finds that all 
three elements of the Veteran's claim for service connection 
for tinnitus are proven.  In so doing, the Board assigns 
probative weight to the Veteran's reports of when he 
experienced symptoms-during service, immediately after 
service, and in the years between his service and the 
present.  This evidence goes to proving not only the in-
service, or second element listed above, but also the nexus, 
or third element.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (explaining that lay evidence may be 
used to prove the nexus element of a service connection 
claim).  The Board discusses the Veteran's reported symptoms 
in this context and does not rely on those reports for a 
presumption of service connection applicable only to 
specific chronic diseases.  Walker v. Shinseki, 708 F.3d 
1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that a 
finding of continuity of symptomatology to presume service 
connection for a chronic disease applies only to the 
diseases listed at 38 C.F.R. § 3.309(a) (2012)).  That is, 
the Board applies 38 C.F.R. § 3.303(a) and (d) to this 
appeal, but not 38 C.F.R. § 3.303(b).  




ORDER

Service connection for tinnitus is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


